Citation Nr: 1742496	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  14-35 348	)	DATE
Advanced on the Docket	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for cold injury residuals of the hands.

2.  Entitlement to service connection for cold injury residuals of the feet.


ORDER

Service connection for cold injury residuals of the hands is denied.

Service connection for cold injury residuals of the feet is denied.


FINDING OF FACT

There is no current diagnosis of cold injury residuals of the hands or feet related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for cold injury residuals of the hands have not been met.  38 U.S.C.A. §§ 1110, 1154 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for service connection for cold injury residuals of the feet have not been met.  38 U.S.C.A. §§ 1110, 1154 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran served on active duty from March 1951 to March 1953.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

The Veteran seeks service connection for cold injury residuals to his hands and feet.  Specifically, in a February 1980 statement, the Veteran asserted that he has experienced swelling, itching, and peeling and cracking skin due to having frozen feet in service.  He also submitted two buddy statements in March 1978 relating he complained of and suffered from frost bitten feet during the winter of 1951.  In an April 2011 statement, the Veteran stated that he had conditions of his hands and feet due to being frost bitten in service.

At the outset, the Board notes that the Veteran's service treatment records are largely unavailable.  In March 1978 and May 2012, it was noted that many of the Veteran's service records had been destroyed in a 1973 fire at the National Personnel Records Center (NPRC) and that there were no records of his treatment stored at the Surgeon General's Office.  Under such circumstances, the VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

The available service records do show that from September 1951 to March 1952, the Veteran saw his Unit Medical Officer on six occasions for an unspecified disorder(s).  Each time, he was returned to duty the same day.  Additionally, an April 1953 separation examination of record shows normal clinical evaluation of the upper extremities, feet, and lower extremities.  

Even finding the Veteran credible that he suffered from frost bitten hands and feet in service, the evidence fails to establish a nexus between the Veteran's active duty service and his current complaints.  

Service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  The Veteran has complained of burning pain in the hands and feet that he attributes to cold injuries incurred during military service.  A February 2016 report from Dr. R.B. notes that the Veteran has burning of the hands and feet due to frostbite.  However, this notation appears to be based solely on the Veteran's subjective reported history.  

In this case, cold injury residuals have never been clinically identified and, in the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The May 2017 medical opinion notes that the frozen feet during service were acute and that there is no objective evidence to support the Veteran's claim of residuals of cold exposure.  With respect to the hands, the same examiner noted that there was no objective evidence to support the Veteran's claim of residuals of cold exposure and that no current diagnosis was warranted.

The Board acknowledges that an April 2017 Disability Benefits Questionnaire (DBQ) for the Veteran's hands and feet identified several other diagnoses for the hands and feet, including flat feet, bilateral metatarsalgia, hammer toes, bilateral hallux valgus, bilateral DJD of the feet, hand and finger pain, and DJD of both hands.  The April 2017 examiner indicated that none of the conditions were related to the Veteran's military service.  Specifically, the April 2017 examiner stated that the Veteran had multiple diagnoses for the feet which were not related to frozen feet that occurred during service.  With regard to the Veteran's hands, the examiner stated that she was unable to establish a connection between a current diagnosis and any residual of cold exposure that may have occurred in service.

Consideration has been given to the Veteran's lay statements that he suffers from the residuals of a cold injury.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, diagnosing/identifying the residuals of a cold injury (e.g. frostbite or immersion foot), falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4   (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  That is, although the Veteran is competent to report exposure to cold and symptoms such as pain or tingling, there is no indication that the Veteran is competent to diagnose cold weather-related disability or to opine as to the etiology of his symptoms.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis.  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.  

Conversely, the medical examiner evaluating the Veteran in April and May 2017, with her medical experience and training, determined that the Veteran did not have a diagnosis of the hands or feet due to cold exposure or any other aspect of his military service.  The Board notes these opinions are supported by the April 1953 separation examination of record which shows normal clinical evaluation of the Veteran's upper extremities, feet, and lower extremities at the time of the Veteran's separation from military service.  


Accordingly, the Board finds that there is no competent evidence of record providing a current diagnosis of cold injury residuals of the hands or feet for the Veteran, nor is there any competent evidence of record relating any of the current diagnoses of the Veteran's hands and feet to his military service.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claims, the doctrine is not for application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals
	
ATTORNEY FOR THE BOARD	S. Gordon, Associate Counsel 	
	
Copy mailed to:  Mississippi State Veterans Affairs Board


Department of Veterans Affairs


